In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (O. Bellantoni, J.), entered June 28, 2004, which denied his motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly denied the plaintiffs motion for summary judgment on the issue of liability. The evidence failed to establish . the absence of a triable issue of fact (see Thoma v Ronai, 82 NY2d 736, 737 [1993]). Although the submissions on the motion for summary judgment demonstrated that the defendant driver was negligent in failing to yield the right of way, the plaintiff’s concession that he did not know the speed at which he was operating his motorcycle and did not recall seeing the other vehicle, together with the evidence submitted in opposition to the motion, raised questions of fact as to his freedom from negligence (see id.; Eastmond v Wen Po Wong, 300 AD2d 344 [2002]). H. Miller, J.P., Goldstein, Crane and Skelos, JJ., concur.